In an action to recover damages arising out of negligent and unworkmanlike performance of a contract to install plumbing and related facilities in the construction of a building, plaintiff appeals from an order of the Supreme Court, Queens County, entered August 13, 1965, which denied its motion for summary judgment, with a direction for an assessment of damages pursuant to CPLR 3212 (subd. [e]). Order reversed, with $10 costs and disbursements; plaintiff’s motion granted; and action remitted to the court below for the purpose of determining and assessing the damages and for the entry of an appropriate judgment in plaintiff’s favor. In our opinion, the motion papers raise no triable issue of fact sufficient to preclude granting of the motion. It is not denied that defendant guaranteed that the work would be performed in a good and workmanlike manner and that the materials furnished would be of good quality and suitable for the purposes intended. The record contains an admission by defendant's president that the leaks which occurred on the project were due to “weak connections that were made by our steamfitters” which “ opened up when they were subjected to normal expansion and contraction.” The president’s affidavit in opposition to the motion does not deny or attempt to explain that admission. Defendant’s general heating and air-conditioning superintendent testified on an examination before trial that the pipe installed by defendant had broken away from the fitting because of inadequate threading. No attempt was made to explain the superintendent’s admission. In the absence of any exculpatory explanation as to how this break in a pipe behind a closed wall could have occurred, no triable issue of fact as to defendant’s liability was presented.
Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.